         Case 20-20077 Document 9 Filed in TXSB on 02/20/20 Page 1 of 6




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

IN RE: TWO GUNS CONSULTING                   §       CASE NO. 20-20077
       & CONSTRUCTION, LLC,                  §
       Debtor.                               §       CHAPTER 11

    APPLICATION OF DEBTOR FOR APPROVAL OF RETENTION OF JORDAN,
       HOLZER & ORTIZ, P.C. AS BANKRUPTCY COUNSEL FOR DEBTOR

       This motion seeks an order that may adversely affect you. If you oppose the
       motion, you should immediately contact the moving party to resolve the
       dispute. If you and the moving party cannot agree, you must file a response
       and send a copy to the moving party. You must file and serve your response
       within 21 days of the date this was served on you. Your response must state
       why the motion should not be granted. If you do not file a timely response, the
       relief may be granted without further notice to you. If you oppose the motion
       and have not reached an agreement, you must attend the hearing. Unless the
       parties agree otherwise, the court may consider evidence at the hearing and
       may decide the motion at the hearing.

       Represented parties should act through their attorney.

       Two Guns Consulting & Construction, LLC, the Debtor and Debtor-in-Possession in the

above entitled and numbered cause (“Debtor”), files this Application for Approval of Retention of

Jordan, Holzer & Ortiz, P.C. (“JHO” or the “Firm”) as its Bankruptcy Counsel for the Debtor and

respectfully represents:

       1.      On February 11, 2020, the Debtor filed a Voluntary Petition under Chapter 11 of

the United States Bankruptcy Code, 11 U.S.C. § 101 et seq.

       2.      The Debtor has selected the Firm as its counsel for the reason that the Firm’s

attorneys have had substantial experience in bankruptcy matters and are well qualified to represent

the Debtor in this Chapter 11 case. Debtor requested, and understands, that Mr. Nathaniel Peter

Holzer will be the attorney primarily responsible for this bankruptcy case.
           Case 20-20077 Document 9 Filed in TXSB on 02/20/20 Page 2 of 6




         3.       The Firm has agreed to represent the Debtor at hourly rates for its attorneys and

paralegals on the basis of other factors normally considered in determining fees and on other terms

as set forth in Firm’s engagement letter with the Debtor, which is attached to the Affidavit of

Nathaniel Peter Holzer, attached as Exhibit “A”. Firm has indicated that the rates to be charged

are the normal rates charged by the Firm for the classes of persons named in matters such as this

and are subject to periodic adjustment to reflect economic, experience and other factors. The

Debtor believes these agreed rates of compensation are reasonable, as follows:

         Attorneys                                 Rate as of Engagement letter date
         Shelby A. Jordan                          $550.00
         Nathaniel Peter Holzer                    $375.00
         Antonio Ortiz                             $300.00
         Legal Assistants
         Shaun D. Jones                            $180.00
         Chrystal R. Madden                        $180.00
         Melba Ramirez                             $150.00

         4.      Debtor and JHO first met on or about October 1, 2019, concerning Debtor’s and its

owner’s financial situation, however JHO was not retained at that time. JHO met with the Debtor’s

representative again on January 30, 2020, and was retained on that day.

         5.      Debtor paid JHO a fee advance of $45,000.00 on January 30, 2020, by check, which

was deposited that same day into JHO’s IOLTA account.

         6.      JHO issued a single pre petition invoice to the Debtor dated February 11, 2020,

which was paid that same day, in full, from the advanced funds, prior to the filing of this

bankruptcy case in the ordinary course of business, a total of $13,551.30. JHO is not a pre petition

creditor of the Debtor.1




1
 The filing fee for the chapter 11 case was paid by JHO but inadvertently omitted from the pre petition invoice,
and so JHO was not reimbursed for the filing fee from the fee advance prior to filing the case as is JHO’s usual
practice. JHO will include the filing fee on a subsequent invoice, with payment subject to court approval.

Application to Retain JHO                                                             Page 2
            Case 20-20077 Document 9 Filed in TXSB on 02/20/20 Page 3 of 6




         7.       To the best of the Debtor’s knowledge and belief, the Firm holds or represents no

interest adverse to the Debtor and has no connection of any kind or nature with the creditors or

other parties to this case, or their respective attorneys, which is adverse to the interests of the

Debtor.

         8.       Based on the attached affidavit of Nathaniel Peter Holzer, the Firm does not

represent any interest adverse to the Debtor, or to the Estate of the Debtor, known to them, and

except as stated in the attached affidavit Nathaniel Peter Holzer, has no connections of any kind

or nature with the creditors or other parties to this case, the office of the U.S. Trustee, or their

respective attorneys, which is adverse to the interests of the Debtor. The Firm is disinterested

within the meaning of the Bankruptcy Code.

         9.       The professional services to be rendered by the Firm shall include all services

necessary for “conducting the case” as that phrase is used in 11 U.S.C. § 327(e), including, but not

limited to the following:

        •     take all necessary action to initiate this Chapter 11 and assure compliance with the UST

              Guidelines, with this Court’s local rules and with the Bankruptcy Code provisions

              applicable to an individual Chapter 11 filing;

        •     take all necessary action to protect and preserve the Debtor's estate, including the

              prosecution of actions on the Debtor's behalf, the defense of any actions commenced

              against the Debtor, the negotiation of disputes in which the Debtor is involved, and the

              analysis and preparation of objections to claims filed against the Debtor's estate;

        •     prepare on behalf of the Debtor, as debtor in possession, all necessary motions,

              applications, disclosures, answers, orders, reports, and other papers in connection with

              the administration of the Debtor's estate and amend same from time to time as needed;


Application to Retain JHO                                                       Page 3
            Case 20-20077 Document 9 Filed in TXSB on 02/20/20 Page 4 of 6




        •   take all necessary actions, including drafting and negotiations in connection with a

            chapter 11 plan and related disclosure statement(s) and all related documents, and such

            further actions as may be required in connection with the administration of the Debtor's

            estate to a successful reorganization;

        •   challenge the extent, validity, or priority of claims against the estate and liens claimed

            on property of the estate;

        •   analyze or prosecute any chapter 5 cause of action, if any; and

        •   perform all other necessary legal services in connection with the prosecution of this

            chapter 11 case.

         For the foregoing reasons, the Debtor requests this Court approve its retention and

employment of the law firm of Jordan, Holzer & Ortiz, P.C. as counsel for the Debtor, and for

such other and further relief, as may be just and equitable.

                                              Respectfully submitted,

                                               /s/ Charles Luke Duncan
                                               Charles Luke Duncan, President

                                  CERTIFICATE OF SERVICE

        I certify that on February 20, 2020, a true and correct copy of the foregoing was served
electronically to all parties registered with the Court’s electronic noticing system and to all
creditors shown on the attached list via U.S. First class mail.
                                                       /s/ Nathaniel Peter Holzer
                                                       Nathaniel Peter Holzer




Application to Retain JHO                                                     Page 4
          Case 20-20077 Document 9 Filed in TXSB on 02/20/20 Page 5 of 6



                                         ECF Service List

United States Trustee           Counsel for San Patricio County       Counsel for Ligonier Construction
606 N. Carancahua, Ste. 1107    Diane Sanders                         Company, Inc.
Corpus Christi, TX 78401        Linebarger, Goggan, Blair & Sampson   Patrick H. Autry
USTPRegion07.CC.ECF@USDOJ.GOV   P.O. Box 17428                        Branscomb PC
                                Austin, TX 78760                      8023 Vantage Drive, Suite 560
                                austin.bankruptcy@publicans.com       San Antonio, TX 78230
                                                                      pautry@branscomblaw.com
                                                                      bsmith@branscomblaw.com
                     Case 20-20077 Document 9 Filed in TXSB on 02/20/20 Page 6 of 6
 Served via U.S. first class mail, postage prepaid:
 Internal Revenue Service            Texas Workforce Commission
                                                                       Alex E. Paris Equip & Sales Co.
 Centralized Insolvency Solutions    Bankruptcy Unit, Room 556
                                                                       U Smith Township State Rd.
                                                                       1595
 P.O. Box 7346                       101 E. 15th Street
                                                                       Atlasburg, PA 15004
Philadelphia, PA. 19101-7346         Austin, TX. 78778-0001



 Atlas Trenchless, LLC               Badger Daylight Corp.               Belmont Aggregates, Inc.
 1351 Broadway Street West           75 Remittance Dr., Suite 3185       PO Box 349
 Rockville, MN 56369                 Chicago, IL 60675-3185              Bridgeport, CT 43912



 Chase Card Services                 Darby Equipment Company             DBI, Inc.
 PO Box 94014                        2940 N. Toledo Avenue               15440 W. 109th St.
 Palatine, IL 60094-4014             Tulsa, OK 74115                     Lenexa, KS 66219



                                     Leslie Equipment Company
 Horizon Supply Company                                                 Ligonier Construction Co.
                                     Attn: Tammy
 311 White Street                                                       PO Box 277
                                     105 Tennis Center Drive
 New Castle, PA 16101                                                   Laughlintown, PA 15655
                                     Marietta, GA 45750



 Longhorn Mulching Co.               Luby Equipment                     Magnum Machine Works, LLC
 7003 E. State Highway 103           2300 Cassens Drive                 7480 NW Caldwell Road
 Lufkin, TX 75901                    Fenton, MO 63026                   Kidder, MO 64649



McKinney Drilling Company           Miley Fencing                      Moorhead Brothers, Inc.
2434 Etring Avenue                  54500 Sarahsville Road             PO Box 124
Corpus Christi, TX 78415            Senecaville, OH 43780              Blacksburg, SC 29702



Ohio CAT
                                    Southeastern Equipment Co., Inc.   United Rentals (North America), Inc.
Box 774439
                                    PO Box 536                         PO Box 840514
4439 Solutions Center
                                    Cambridge, OH 43725                Dallas, TX 75284-0514
Chicago, IL 60677-4004


                                    Jim Clancy
                                                                       Prosperity Bank
YAK MAT, LLC                        JD Egbert
                                                                       Attn: Bill Hailey
PO Box 95434                        Branscomb Law
                                                                       14201 Northwest Blvd.
Grapevine, TX 76099-9734            802 N. Carancahua, Ste. 1900
                                                                       Corpus Christi, TX 78410
                                    Corpus Christi, TX 78401


Komatsu Financial
PO Box 99303
Chicago, IL 94583
